UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-2095



MARY JO BARKER,

                                              Plaintiff - Appellant,

          versus


BRUCE HOAK, M.D.,

                                               Defendant - Appellee,

          and


THOMAS MEMORIAL HOSPITAL,

                                                           Defendant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-00-1197-2)


Submitted:   March 27, 2003                 Decided:   April 11, 2003


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Jo Barker, Appellant Pro Se. Richard D. Jones, Mark Allen
Robinson, FLAHERTY, SENSABAUGH & BONASSO, P.L.L.C., Charleston,
West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

        Mary Jo Barker appeals the district court’s order granting

summary judgment in favor of Dr. Bruce Hoak in this medical

malpractice action.       In the briefing order, Barker was warned that

this court would not consider issues not specifically raised in her

informal brief.         See 4th Cir. R. 34(b).         Nonetheless, Barker’s

informal brief does not challenge the grounds for the district

court’s grant of summary judgment.             Instead, she presents new

information that was not before the district court as support for

the merits of her claim.       We may not consider such new information

on appeal.     See Fed. R. App. P. 10(a)(1).      Accordingly, we affirm.

We grant Dr. Hoak’s motion to strike and deny Barker’s motion to

supplement the record.        We dispense with oral argument because the

facts    and   legal    contentions   are   adequately    presented    in   the

materials      before   the   court   and   argument    would   not   aid   the

decisional process.



                                                                      AFFIRMED



                                       2